                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   HUNTINGTON DIVISION


CLAUDE R. KNIGHT and
CLAUDIA STEVENS, individually
and as Personal Representatives of
the Estate of Betty Erelene Knight, deceased,

                               Plaintiffs,

v.                                                    CIVIL ACTION NO. 3:15-6424

BOEHRINGER INGELHEIM
PHARMACEUTICALS, INC.

                               Defendant.

                          MEMORANDUM OPINION AND ORDER

       Pending before the Court is Defendant’s Motion to Preclude Argument Based on

Undisclosed Medical Records. ECF No. 148. For the reasons stated below, the Court DENIES

Defendant’s Motion.

       Decedent Betty Knight began taking the prescription drug warfarin on March 28, 2005.

Def.’s Mot. to Preclude Argument, at 2. Four separate doctors provided warfarin to Ms. Knight

between 2005 and 2007, and Defendant formally requested all medical records for the 10 years

preceding Ms. Knight’s death concerning any condition that Plaintiffs claim is related to the use

of Pradaxa. Id. In response, Plaintiffs produced all relevant medical records in its possession to

Defendant. Id. However, Plaintiffs did not provide any records from 2005 through 2007, including

from the four providers who prescribed warfarin to Ms. Knight during that time, because such

records were not in Plaintiffs’ possession. See id. Plaintiffs will seek to argue at trial that Ms.

Knight suffered no bleeding while she was on warfarin, and it is Defendant’s position that Plaintiffs
should be precluded from making this argument because Plaintiffs failed to collect the medical

records that would have proven or disproven that fact. Id.; Def.’s Reply in Supp. of Mot. to Preclude

Argument, ECF No. 154, at 1. The Court disagrees.

       Plaintiffs merely intend to “present evidence to the jury that Ms. Knight did not suffer a

bleed while on warfarin” which is “consistent with the evidence and was explored with almost

every witness in this case during deposition discovery.” Pls.’ Resp. in Opp., ECF No. 151, at 3.

Additionally, Plaintiffs have given Defendant all of the responsive documents within their control,

and do not have an affirmative duty to provide Defendant with documents or evidence that it does

not possess. The Court will not preclude a question of fact—whether or not Ms. Knight suffered a

bleed on warfarin—from going to the jury, which is exactly what Defendant is asking. However,

while Defendant may not argue to the jury that Plaintiffs are at fault for not obtaining additional

evidence, Defendant retains the right to cross-examine Plaintiffs’ witnesses about the basis of their

testimony. Therefore, for the above reasons, the Court denies Defendant’s Motion to Preclude

Argument Based on Undisclosed Medical Records.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented parties.

                                              ENTER:          October 2, 2018



                                              ROBERT C. CHAMBERS
                                              UNITED STATES DISTRICT JUDGE




                                                -2-
